10

A.

12

13

14

15

16

17

18

19

20

21

22

23,

24

Zo

26

27

28°

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Pagelof12 Page ID#:1

CLERK, US TY ona

| |
ENTRAL SISinici Ly
BY

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

June 2019 Grand Jury

ontTED STATES OF AMERICA, AkGR 0) 0) 1 1 9 PAK.

Plaintiff, | INDICTMENT
Vv. [21 U.S.C. § 846: Conspiracy to
Possess with Intent to Distribute
DAU QUAY DUONG, and to Distribute Methamphetamine;
aka “Tony,” 21 U.S.C. §§ 841 (a) (1),
MICHAEL HY, (b) (1) (A) (wiii): Distribution of
CHRISTOHPER NGUYEN, and Methamphetamine; 18 U.S.C.
JAMES ROCKETT, § 922(g) (1): Felon in Possession
of Firearms and Ammunition; 18
Defendants. U.S.C. § 922(a) (1) (A): Engaging in
the Business of Dealing in
Firearms Without a License]

 

 

 

 

The Grand Jury charges:
COUNT ONE
[21 U.S.C. § 846]

[DEFENDANTS DUONG AND HY]

A. OBJECTS OF THE CONSPIRACY

 

Beginning on a date unknown to the Grand Jury, and continuing
until at least December 7, 2017, in Los Angeles County, within the
Central District of California, and elsewhere, defendants DAU QUAY

DUONG, also known as “Tony,” and MICHAEL HY, together with others

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 2of12 Page ID #:2

known and unknown to the Grand Jury, conspired with each other to
knowingly and intentionally possess with intent to distribute, and
distribute, at least 50 grams of methamphetamine, a Schedule II
controlled substance, in violation of Title 21, United States Code,
Sections 841 (a) (1), (b) (1) (A) (vill).

B. MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

 

ACCOMPLISHED

The objects of the conspiracy were to be accomplished, in
substance, as follows:

1. Defendants DUONG and HY, and others known and unknown to

the Grand Jury, would obtain large quantities of methamphetamine for

‘redistribution.

2. Defendants DUONG and HY would arrange to sell

methamphetamine to drug customers.

3. Defendants DUONG and HY would sell methamphetamine to drug =
customers.
C. OVERT ACTS

In furtherance of the conspiracy and to accomplish its objects,
on or about the following dates, defendants DUONG and HY, and others
known and unknown to the Grand Jury, committed various overt acts in
Los Angeles County, within the Central District of California, and
elsewhere, including, but not limited to, the following:

Overt Act No. 1: On November 20, 2017, defendant HY sold a
confidential source working for law enforcement (“CS”) approximately
113.1 grams of methamphetamine for $1,600.

Overt Act No. 2: On November 29, 2017, defendant HY sold the
CS approximately 157.16 grams of methamphetamine and a loaded Ruger
model P95, 9mm caliber pistol for $2,400.

2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 3o0f12 Page ID #:3

Overt Act No. 3: On December 3, 2017, by telephone using
coded language, defendant HY told the CS to contact defendant DUONG
in order to negotiate lower prices for future drug purchases.

Overt Act No. 4: On December 6, 2017, defendant HY sold the
CS approximately 55.31 grams of methamphetamine and an AR-15 type

.223 caliber rifle for $2,000.

 
10

Li

12

13

14

150

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 4of12 Page ID #:4

COUNT TWO

[21 U.S.C. §§ 841(a) (1), (b) (1) (A) (Wiili); 18 U.S.C. § 2(a)]
[DEFENDANTS DUONG AND HY]

On or about November 20, 2017, in Los Angeles County, within the

Central District of California, defendants DAU QUAY DUONG, also known

‘as “Tony,” and MICHAEL HY, each aiding and abetting the other,

knowingly and intentionally distributed at least 50 grams, that is,
approximately 113.1 grams, of methamphetamine, a Schedule II

controlled substance.

 
10
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page5of12 Page ID#:5

COUNT THREE
[21 U.S.C. S§ 841 (a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]
[DEFENDANTS DUONG AND HY]

On or about November 29, 2017, in Los Angeles County, within the
Central District of California, defendants DAU QUAY DUONG, also known
as “Tony,” and MICHAEL HY, each aiding and abetting the other,
knowingly and intentionally distributed at least 50 grams, that is,
approximately 156.31 grams, of methamphetamine, a Schedule II

controlled substance.

 
10

11

12

13

14

15

16—

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page6of12 Page ID #:6

COUNT FOUR
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) ]
[ DEFENDANT HY]
On or about December 6, 2017, in Los Angeles County, within the
Central District of California, defendant MICHAEL HY knowingly and
intentionally distributed at least 50 grams, that is, approximately

55.31 grams, of methamphetamine, a Schedule II controlled substance.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23°

24

25

26

2/

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 7of12 Page ID #:7

COUNT FIVE
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii); 18 U.S.C. § 2(a)]
[DEFENDANTS NGUYEN AND ROCKETT]

On or about March 13, 2018, in Los Angeles County, within ‘the
Central District of California, defendants CHRISTOPHER NGUYEN and
JAMES ROCKETT, each aiding and abetting the other, knowingly and
intentionally distributed at least 50 grams, that is, approximately

440 grams, of methamphetamine, a Schedule II controlled substance.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

230

24
25
26
27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 8of12 Page ID #:8

COUNT SIX
[21 U.S.C. §§ 841 (a) (1), (b) (1) (A) (viii) |
[DEFENDANT DUONG]

On or about March 27, 2018, in Los Angeles County, within the
Central District of California, defendant DAU QUAY DUONG, also known
as “Tony,” knowingly and intentionally distributed at least 50 grams,
that is, approximately 438.3 grams, of methamphetamine, a Schedule II

controlled substance.

 
LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page9of12 Page ID#:9

COUNT SEVEN
[18 U.S.C. § 922(g) (1)]
[DEFENDANT HY]

On or about November 29, 2017, in Los Angeles County, within the
Central District of California, defendant MICHAEL HY knowingly
possessed a firearm, namely, a Ruger model P95, 9mm caliber pistol,
bearing serial number 318-56827, and ammunition, namely, five rounds
of Aguila 9mm ammunition, and four rounds of Fiocchi 9mm ammunition,
in and affecting interstate and foreign commerce.

Defendant HY possessed such firearm and ammunition knowing that
he had been previously convicted of at least one of the following ~
felony crimes, each punishable by a term of imprisonment exceeding
one year:

(1) Possession of Marijuana for Sale, in violation of
California Health and Safety Code Section 11359, in the Superior
Court of the State of California, County of Los Angeles, case number
GA089371,- on or about August 2, 2013;

(2) Possession of Methamphetamine for Sale, in violation of
California Health and Safety Code Section 11378, in the Superior
Court of the State of California, County of Los Angeles, case number
GA095340, on or about October 5, 2015;

(3) Possession of Ketamine for Sale, in violation of California
Health and Safety Code Section 11379.2, in the Superior Court of the
State of California, County of Los Angeles, case number GA095340, on
oer about October 5, 2015; and
// |
//

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 10o0f12 Page ID #:10

(4) Possession of Marijuana for Sale, in violation of
California Health and Safety Code Section 11359, in the Superior
Court of the State of California, County of Los Angeles, case number

GA095340, on or about October 5, 2015.

10

 
10

il

12 |

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page11o0f12 Page ID#:11

COUNT EIGHT
[18 U.S.C. § 922(a) (1) (A); 18 U.S.C. § Z2(a)]
[DEFENDANTS DUONG and NGUYEN]

Between on or about February 1, 2018 and on or about March 29,
2018, in Los Angeles county, within the Central District of
California, defendants DAU QUAY DUONG, also known as “Tony,” and
CHRISTOPHER NGUYEN, not being licensed importers, manufacturers, or
//

//
//

ii

 
10

aL J.

12

Ls

14

15

16

17

18

19

20

21.

22

23

24

425

26.

27

28

 

 

Case 2:20-cr-00119-DOC Document1 Filed 03/04/20 Page 120f12 Page ID #:12

dealers of firearms,.each aiding and abetting the other, knowingly
and willfully engaged in the business of dealing in firearms,
specifically, the sales of the following firearms of unknown
manufacture and which did not contain a legitimate manufacturing mark
or serial number (also known as “ghost guns”), on or about the

following dates:

 

DATE FIREARM

 

February 1, 2018 | An AR-15 type .223 caliber rifle, bearing no

make, model, or serial number.

 

March 13, 2018 An AR-15 type .223 caliber rifle, bearing no

make, model, or serial number.

 

March 29, 2018 Three AR-15 type .223 caliber rifles, bearing no

 

make, model, or serial number.

 

 

 

A TRUE BILL

/4]

Foreperson

 

NICOLA T. HANNA
United States Attorney

a a

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

JUSTIN R. RHOADES

Assistant United States Attorney
Chief, Violent and Organized
Crime Section

SHAWN T. ANDREWS

Assistant United States Attorney
Violent and Organized Crime
Section

12

 
